Case 1:18-cv-00074-SPW Document 88 Filed 05/26/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION MAY 26 2020

Clerk, U $ District Court
District Of Montana

 

Billings
L.B., individually and on behalf of
D.B., a minor, CV 18-74-BLG-SPW
Plaintiffs,
ORDER ADOPTING
vs. MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS
UNITED STATES OF AMERICA,

BUREAU OF INDIAN AFFAIRS, and
DANA BULLCOMING, an agent of
the Bureau of Indian Affairs sued in his
individual capacity,

 

Defendants.

 

The United States Magistrate Judge filed Findings and Recommendations on
May 6, 2020. (Doc. 85). The Magistrate recommended default judgment be
entered in favor of L.B. and against Defendant Dana Bullcoming, and that damages
be awarded to L.B. in the amount of $1,611,854.00. (Doc. 85 at 24).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
Case 1:18-cv-00074-SPW Document 88 Filed 05/26/20 Page 2 of 2

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 85) are ADOPTED IN FULL.

IT IS FURTHER ORDERED that default judgment is entered in favor of
L.B. and against Defendant Dana Bullcoming, and that damages are awarded to

L.B. in the amount of $1,61 1,854.00

. _
DATED this wif, day of May, 2020.

Brann, tt deihetit.

SUSAN P. WATTERS
United States District Judge

No
